internal_revenue_service number release date index numbers ----------------------- ------------------------------------------------- --------------------------------- ----------------------------------- -------------------------------------------- ------------------------ -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-150746-06 date february legend distributing controlled controlled llc --------------------------------- ---------------------------------- ------------------------ -------------------------------------------------------------- ------------------------------- ---------------------------------------------------------- ------------------------ ---------------------------------------- ----------------------------------------------- ----------------------------------------------------------- ------------------------ controlled sub ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ---------------------------------------------- plr-150746-06 controlled sub ------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ controlled sub --------------------------------------------------------------------------------------------------------- controlled sub ----------------------------------------- ------------------------------------ -------------------------------------- ------------------------------- -------------------------------------------------------------- controlled sub controlled sub target -------------------------------------------------- ------------------------------- ----------------------------- ------------------------------- --------------- ------------------------------- ------------------------------------- sub --------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ sub ------------------------------------------------------------------------------------- sub --------------------------------------- -------------------------------------------- ------------------------------- ------------------------ sub business a business b country x a ---------------------------------------------- ------------------------------- ------------------------ -------------------- ------------- ---------- ------------- -- --- --- --- -------------- --- plr-150746-06 b c d e f g dear ------------- this letter responds to your authorized representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group that files a consolidated federal_income_tax return distributing’s common_stock the distributing common_stock is widely held and regularly_traded on an established_securities_market three shareholders report owning more than five percent of the distributing common_stock in addition distributing has reserved a shares of distributing common_stock for issuance upon the exchange of a special class of exchangeable_shares the plr-150746-06 exchangeable_shares issued by sub upon such exchange the exchangeable_shares would represent less than b percent of the outstanding distributing common_stock holders of exchangeable_shares have the following rights i the right to exchange such shares for shares of distributing common_stock on a one-to-one basis ii the right to receive dividends from sub on a per-share basis in amounts that are the same as and are payable at the same time as dividends declared on the distributing common_stock and iii the right to vote at all shareholder meetings at which distributing’s shareholders are entitled to vote on the basis of one vote per exchangeable share and iv the right to participate in a liquidation of distributing on a pro-rata basis with the holders of the distributing common_stock distributing wholly owns sub sub wholly owns sub and approximately c percent of the outstanding common_stock of sub sub owns the remaining d percent of the outstanding common_stock of sub sub wholly owns sub distributing either directly through its divisions or through its subsidiaries conducts various businesses including business a and business b sub and sub hold certain assets used in business b distributing may have been or may be a united_states_real_property_holding_corporation as defined in sec_897 at some point during the five-year period ending on the date of the distribution in connection with the proposed transactions described below distributing formed controlled and various other entities controlled has a single class of common_stock outstanding the controlled common_stock distributing directly owns all of the controlled common_stock and all of the limited_liability interests of controlled llc an entity intended to be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations controlled llc wholly owns controlled sub and together with controlled sub wholly owns controlled sub controlled llc owns all of the voting common_stock of controlled sub and controlled sub owns all of the nonvoting common_stock of controlled sub controlled sub wholly owns controlled sub which owns all of the outstanding common_stock of controlled sub controlled sub wholly owns controlled sub and controlled sub controlled has adopted a shareholders rights plan which provides its shareholders with the right to acquire controlled common_stock at a discount if a person or group acquires e percent or more of the outstanding controlled common_stock the rights plan distributing has submitted financial information indicating that business a and business b as conducted by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions plr-150746-06 for what are represented as valid business reasons distributing has proposed the following series of transactions the proposed transactions i distributing will contribute all of its business b assets to controlled llc in exchange for additional limited_liability interests of controlled llc and the assumption of certain liabilities associated with the business b assets the u s asset contribution immediately before or simultaneously with the u s asset contribution ii distributing will cause sub and sub to each transfer their business b assets the country x assets to controlled sub in a transaction that will constitute a taxable sale of assets for federal_income_tax purposes the country x asset transfer distributing will contribute the cash necessary to fund the purchase of the country x assets to controlled llc which in turn will cause the cash to be transferred to controlled sub in connection with foreign tax planning controlled sub may also issue non- voting redeemable preferred_stock as additional consideration and lend cash previously contributed by distributing to sub and sub in exchange for a note the note with terms and conditions that mirror the terms and conditions of the preferred_stock less than one year after the initial transfer of the country x assets controlled sub will redeem the preferred_stock setting off the obligation to pay the redemption price against the amount owing under the note or sub and sub will engage in other transactions under which they will dispose_of the redeemable preferred_stock it is expected that the cash paid for the country x assets will be retained by sub and sub and be used for general business purposes in country x including repayment of third- party and related-party debt iii controlled will borrow approximately dollar_figuref from one or more unrelated third party lenders immediately following such borrowing distributing will contribute all of the limited_liability interests of controlled llc to controlled in exchange for additional shares of controlled common_stock and approximately dollar_figuref in cash the cash amount collectively the contribution as promptly as practicable after the distribution and in any event not later than the first anniversary of the distribution distributing will use the cash amount to retire existing indebtedness of distributing in accordance with sec_361 iv at distributing’s election distributing will either a distribute or cause to be distributed all of the controlled common_stock on a pro_rata basis the spinoff to holders of distributing common_stock the distributing shareholders or individually a distributing shareholder and to holders of the exchangeable_shares the exchangeable shareholders and together with the distributing shareholders the eligible holders or plr-150746-06 offer or cause to be offered to holders of distributing common_stock b and to holders of exchangeable_shares the right to exchange all or a portion of their distributing common_stock or exchangeable_shares for controlled common_stock the splitoff distributing will as promptly as practicable distribute or cause to be distributed any shares of controlled common_stock that are not subscribed for in the exchange_offer to all of the eligible holders on a pro_rata basis the clean-up spinoff if the splitoff is oversubscribed distributing will prorate the excess represented by the oversubscribed shares as a reduction among all of the tendering shareholders the shares of controlled common_stock transferred to the exchangeable shareholders are not expected to exceed b percent of the outstanding controlled common_stock under the laws of country x the transfer of the shares of controlled common_stock whether the distribution takes the form of a spinoff or splitoff to the exchangeable shareholders will generally constitute a taxable transaction to those holders distributing will transfer or cause to be transferred by book-entry or certificate to one or more bank or trust companies acting on behalf of the distributing shareholders and the exchangeable shareholders all of the controlled common_stock with irrevocable instructions to deliver the shares to the distributing shareholders and the exchangeable shareholders who participate in the spinoff or in the case of a splitoff to the distributing shareholders and the exchangeable shareholders who participate in the splitoff and any clean-up spinoff the portion of the distribution of controlled common_stock to the distributing shareholders will be referred to herein as the distribution immediately after the distribution and pursuant to a plan of arrangement under v the laws of country x controlled will acquire indirectly all of the common_stock of target a country x corporation from the shareholders of target in exchange for newly- issued shares of controlled common_stock plus shares of controlled sub stock the acquisition the shares of controlled sub stock issued in the acquisition the controlled sub shares will be exchangeable into shares of controlled common_stock if all of the controlled sub shares were exchanged for shares of controlled common_stock they together with the controlled common_stock acquired by the target shareholders would constitute less than percent of the controlled common_stock outstanding immediately after the acquisition after consummation of the proposed transactions shareholders and in the case of a splitoff former shareholders of distributing will own more than percent of the controlled common_stock measured by vote and value even after taking into account the future exchange of all controlled sub shares for shares of controlled common_stock in conjunction with the proposed transactions distributing and controlled will enter into several agreements relating to the separation of business b from distributing’s other lines of business such as certain supply agreements with an expected term of g years services agreements and a joint purchase agreement that plr-150746-06 would allow distributing and controlled the benefit of combined bulk purchases from various suppliers distributing and controlled will also enter into certain continuing transactions between the companies including certain transitional agreements and a tax_sharing_agreement and make certain payments to each other following the consummation of the proposed transactions if the closing working_capital of controlled falls outside certain parameters the working_capital adjustment representations distributing makes the following representations regarding the contribution described above in step iii and the distribution described above in step iv a indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b the fair_market_value of the controlled common_stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing common_stock surrendered by the shareholder in the exchange c no part of the consideration to be distributed by distributing with respect to the distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing d distributing does not have restricted_stock issued e the five years of financial information submitted on behalf of business a and business b as conducted by distributing is representative of the present operations of business a and business b and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted f following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g the distribution is being carried out for the corporate business_purpose of facilitating the acquisition of target by controlled the distribution is motivated in whole or substantial part by this corporate business_purpose h the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both i the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed plr-150746-06 within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each will equal or exceed the sum of i the liabilities assumed as determined under sec_357 by controlled and ii the fair_market_value of any other_property within the meaning of sec_361 and the amount of any money transferred by controlled to distributing that is distributed to the shareholders of distributing or transferred to the creditors of distributing pursuant to the plan_of_reorganization k any liabilities assumed within the meaning of sec_357 by controlled in the transactions were incurred in the ordinary course of business and are associated with the assets being transferred l the total fair_market_value of the assets transferred in the contribution will be equal to or exceed the adjusted_basis of those assets m no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be canceled in connection with the distribution other than in connection with the possible issuance of the note and the settlement of open intercompany account balances attributable to normal business operations of distributing and its subsidiaries prior to the distribution n no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution except for the possible issuance of the note amounts payable pursuant to the working_capital adjustment and payables arising under transitional agreements or otherwise in the ordinary course of business o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to its shares of controlled common_stock will be included in income immediately before the distribution see sec_1_1502-19 plr-150746-06 p except for certain payments that will be made in connection with the working_capital adjustment the tax_sharing_agreement and certain transitional service agreements payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing common_stock entitled to vote or percent or more of the total value of shares of all classes of distributing common_stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled common_stock entitled to vote or percent or more of the total value of shares of all classes of controlled common_stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing common_stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation u distributing will transfer the cash amount to certain unrelated third-party creditors of distributing in retirement of its outstanding debt such debt will have been outstanding prior to any initial discussions regarding the proposed transactions by the board_of directors of distributing v the payment of cash in lieu of fractional shares of controlled common_stock by the exchange agent is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and will not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be issued in the distribution the plr-150746-06 fractional share interests of each controlled shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock w neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 x the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of any such property with respect to which the recapture_period has not closed or to which sec_50 applies y the preferred_stock purchase rights are the type of rights described in revrul_90_11 1990_1_cb_10 rulings based solely on the information and representations submitted we rule as follows on the contribution and the distribution the contribution followed by the distribution whether effected as a spinoff or a splitoff followed by a clean-up spinoff if any will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution sec_357 sec_361 sec_361 and sec_361 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution whether effected as a spinoff or a splitoff followed by a clean-up spinoff if any sec_361 except to the extent required under sec_897 with respect to foreign shareholders of distributing who own or owned during the five years preceding the distribution plr-150746-06 more than five percent of the fair_market_value of any class of distributing stock if any the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled common_stock in the distribution whether effected as a spinoff or a splitoff followed by a clean-up spinoff if any sec_355 except in the case of a distributing shareholder who recognizes gain_or_loss under sec_897 if the distribution is effected as a splitoff the aggregate basis of the controlled common_stock received by each distributing shareholder in the exchange will be the same as the shareholder’s aggregate basis in the distributing common_stock surrendered in the exchange allocated in the manner described in sec_1_358-2 sec_358 b and c otherwise except in the case of a distributing shareholder who recognizes gain_or_loss under sec_897 if the distribution is effected as a spinoff or if the splitoff is followed by the clean-up spinoff the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of each distributing shareholder immediately after the distribution as adjusted under sec_1_358-1 will be the same as the shareholder’s aggregate basis in the distributing common_stock held immediately before the distribution allocated in the manner described in sec_1 sec_358 b and c except in the case of a distributing shareholder who recognizes gain_or_loss under sec_897 the holding_period of the controlled common_stock in the hands of each distributing shareholder will include the holding_period of a the distributing common_stock surrendered in exchange therefor in the case of a splitoff or b the distributing common_stock on which the distribution was made in the case of a spinoff or clean-up spinoff provided the distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of a fractional share of controlled common_stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis of the fractional share as determined above in ruling sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of controlled common_stock would be held as a capital_asset on the date of the distribution sec_1221 and sec_1222 the adoption of the rights plan will not constitute the distribution of stock or property by distributing to its shareholders an exchange of property or stock either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or any shareholder of distributing caveats we express no opinion about the tax treatment of the proposed transactions plr-150746-06 under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1 b ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1 d iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the federal_income_tax treatment of the distribution of controlled common_stock to the exchangeable shareholders v the federal_income_tax treatment of the acquisition vi the federal_income_tax consequences of any payments made for less than fair_market_value in connection with the tax_sharing_agreement and certain service agreements that are transitional in nature vii the federal_income_tax treatment of the country x asset transfer viii the treatment of any of these transactions under subpart_f including whether the country x asset transfer will give rise to subpart_f_income ix the consequences to any person under sec_897 as a result of the transactions described above including but not limited to a whether any gain is recognized under sec_897 and b whether distributing was at any time a united_states_real_property_holding_corporation during the five-year period immediately preceding the date of the distribution and x the consequences under sec_367 to any transaction described above procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-150746-06 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ richard k passales senior counsel branch associate chief_counsel corporate
